236 S.W.3d 650 (2007)
STATE of Missouri, Respondent,
v.
Jeronnia D. GRAVES, Appellant.
No. ED 88665.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
Timothy Forneris, Saint Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joan E. Reed, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jeronnia Graves appeals the judgment entered upon a jury verdict convicting him of robbery in the second degree. In particular, Graves challenges the trial court's decision to allow the pretrial and in-court identifications of Graves by the victim, Lawrence Ward. Graves argues that the identifications were unreliable and therefore their admission violated Graves's rights to due process and a fair trial. We find that because there was no evidence of improper or unduly suggestive police procedures, the trial court did not plainly err in allowing the identifications. An extended opinion would have no precedential value. We affirm the judgment under Rule 30.25(b).